 


109 HCON 104 IH: Congratulating Bode Miller for winning the 2004–2005 World Cup overall title in Alpine skiing.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 104 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Bass submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Congratulating Bode Miller for winning the 2004–2005 World Cup overall title in Alpine skiing. 
  
Whereas on March 12, 2005, Bode Miller became the first United States skier in 22 years to win the Alpine skiing World Cup overall title; 
Whereas on the previous day Bode Miller won the World Cup super G title for the 2004-2005 season when he tied teammate Daron Rahlves for first place in the final super G race of the season; 
Whereas Bode Miller won gold medals in the downhill and super G at the 2005 World Alpine Ski Championships in Bormio, Italy; 
Whereas in the 2004-2005 season Bode Miller accomplished what only two other men have done in the history of the Alpine skiing World Cup by leading the overall standings from the season’s start to finish; 
Whereas Bode Miller finished the 2004-2005 World Cup season with seven victories and became only the second athlete to win in all four disciplines (slalom, giant slalom, super G, and downhill) in a single season; 
Whereas Bode Miller was raised in Easton, New Hampshire, began skiing at age 3 at nearby Cannon Mountain, and began competing at age 11; 
Whereas in 1990 Bode Miller became a competitive ski racer at Carrabassett Valley Academy in Maine at age 13 and debuted in World Cup competition in 1998, finishing 11th in his first race; 
Whereas Bode Miller has skied in every World Cup race over the last three seasons; 
Whereas Bode Miller’s career accomplishments include the 2003-2004 World Cup giant slalom title, six World Cup victories in 2004, two gold medals and a silver medal at the 2003 World Alpine Ski Championships, two Olympic silver medals, and six U.S. National Championships gold medals; and 
Whereas Bode Miller’s 2004-2005 championship season helped the entire U.S. Ski Team complete its most successful season ever by finishing second in the final 2005 Nations Cup standings: Now, therefore, be it 
 
That the Congress— 
(1)congratulates Bode Miller for winning the 2004-2005 World Cup overall title in Alpine skiing and establishing himself as the top Alpine skier in the world; and 
(2)directs the Clerk of the House of Representatives to make available an enrolled copy of this resolution to Bode Miller. 
 
